Fourth Court of Appeals
                                San Antonio, Texas
                                      March 16, 2020

                                   No. 04-19-00575-CV

                IN THE ESTATE OF CARLOS AGUILAR, DECEASED,


                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2012-PB4-000048-L2
                        Honorable Victor Villarreal, Judge Presiding


                                      ORDER
        Extension of time to file Reporter’s Record is this date NOTED. Time is extended to
April 3, 2020.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court